DETAILED ACTION
	This is in response to the application filed on October 16th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/22, 4/22/21, and 10/16/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites “an IoT device selected from the first electronic device”.  This means the IoT device is the first electronic device since there is no other alternative to select from.  But this interpretation is not supported by claim 1 which requires two separate devices, an IoT device and a first electronic device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recite “the other device”.  There is no antecedent basis for this term and since the claims recite multiple devices it is unclear what this refers to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. US 2018/0122226 A1.

Regarding claim 1, Ahn discloses a server that supports operations of an IoT environment (server in IoT environment – see Fig. 2, paragraph 55) comprising:
a communication circuit and a processor electrically connected with the communication circuit (server includes communication interface and processor – paragraph 55), wherein the processor is configured to: 
receive a sound signal corresponding to an utterance input of a user from a first electronic device through the communication circuit (receive voice command from user – paragraphs 11, 34 and Fig. 2); 
derive identification information and a control command of an IoT device from the sound signal (determine device and command, e.g. “Turn on TV” from the voice triggering command – see paragraphs 34 and 58-59); 
determine whether it is possible to control the IoT device by using the first electronic device (check DB for IR control signal corresponding to identifier – paragraphs 42-43, 46, Fig. 4); and 
transmit, to a second electronic device associated with the IoT device (two control devices – see Fig. 2, paragraph 35), a control signal corresponding to the control command based on a result of the determination indicating the second electronic device is to use a specified wavelength to control the IoT device (first control devices supports second control device to generate the control signal – paragraph 36, Fig. 2).

Regarding claim 2, Ahn discloses a memory (database – paragraph 55, Fig. 2), wherein the processor is configured to store IoT device information and second electronic device information in the memory in association with a specified place (store IoT information for devices of a specific place – paragraph 38, Fig. 4)

Regarding claim 3, Ahn discloses when the second electronic device associated with the IoT device includes a plurality of second electronic devices (multiple control devices – see Fig. 6, paragraph 55), select one of the plurality of second electronic devices based on at least one of location information about the IoT device and network performance information about the IoT device (use IoT device location – paragraph 70).

Regarding claim 4, Ahn discloses transmit a request signal for a control of the IoT device to the second electronic device associated with the IoT device (server communicates with control devices to control the IoT devices – paragraphs 34-36, Figs. 2-4).

Regarding claim 5, Ahn discloses transmit the control signal to the second electronic device depending on a response of the second electronic device to the request signal (cloud server DB may transmit control information depending on response determining whether control device local storage contains IoT mapping – see paragraph 53, Fig. 5).

Regarding claim 6, Ahn discloses receive a response associated with another sound signal from the second electronic device (user can make multiple voice commands as the system is designed to control a plurality of IoT devices – see Fig. 1 and paragraph 34).

Regarding claim 7, Ahn discloses when the identification information of the IoT device is plural, allow the second electronic device to transmit the control signal to an IoT device selected from the first electronic device based on the plural of the identification information of the IoT device (note: this claim appears to read as if the “IoT device” is the “first electronic device” because of the phrase “an IoT device selected from the first electronic device”; examiner is unsure if this is correct, see claim objection above.  For examination purposes, Ahn teaches plural IoT devices (Figs. 1-2) and thus contemplates possible “plural” identification information, it discloses refining the identification via parameters including type, manufacturer, etc. – see paragraph 34; and then transmitting control signals to the selected device based on the identification – paragraphs 34-36, Fig. 7; therefore it appears to read on the claim as it is best understood).

Regarding claim 8, Ahn discloses allow the second electronic device to transmit the controls signal to the IoT device using the specified wavelength corresponding to an infrared wavelength (control devices use IR – see abstract, paragraphs 13, 37 and Fig. 7).

Regarding claim 9, it is a device that corresponds to the electronic device recited by independent claim 1.  Therefore, the corresponding features are rejected for the same reasons given above.

Regarding claims 10-11, they are currently unclear due to the 112 rejection however applicant is advised that as explained above in the rejection of claims 1-8, Ahn explicitly discloses at least two electronic devices in communication with each other and a server for purposes of exchanging control signals used to operate IoT devices via IR (see Ahn abstract, paragraphs 11, 13, 34-36, 55 and Figs. 2-4).

Regarding claim 13, Ahn discloses the sound signal corresponds to at least one of at last one syllable, a word in which the at least one syllable is included, or a sentence (sound signal is voice – paragraphs 11, 34, Figs. 2-4).

Regarding claim 14, it is a method claim that corresponds to the system of claim 1; the corresponding features are rejected for the same reasons.

	Regarding claim 15, Ahn discloses storing IoT device information and second electronic device information in a memory in associated with a specified place (devices have local storage – paragraph 37).

	Regarding claim 16, it is a non-transitory storage medium that partially corresponds to claim 1, the corresponding features are rejected for similar reasons.  Ahn also discloses the features regarding receiving identification information about the external electronic device determined based on selection of a user and second identification information, determining and transmitting the identification information to the second device, obtaining control information of the external device corresponding to the first identification information and map the external device onto the first identification information and storing a result of the mapping in a database (Ahn discloses a learning mode where identification information about devices is discovered and associating control information is determined and saved in a DB for future use – see Fig. 5).  Ahn also discloses receive content provider information associated with the external electronic device and storing the content provider mapping (content preferences are considered when determining control signals – see paragraph 67).

	Regarding claim 17, Ahn discloses identify channel information corresponding to the control command by using the content provider information mapped onto the external electronic device (control device generates control signal in consideration of content preference – paragraph 67, for TV which is explicitly taught – see para 34, content preference would include “channel information”).


	Regarding claim 19, Ahn discloses transmit the first identification information to the second electronic device (control devices support each other by exchanging information regarding identification/control, etc. – see paragraphs 17-18 and 35, Fig. 2);
	receive the control information of the external electronic device obtained by the second electronic device from the second electronic device, and when the control information includes information of an operation supported by the external device and at least one information corresponding to a signal of a specified wavelength corresponding to the operation supported by the external device (find specific IR code for carrying out the command – paragraphs 42, 55 and 59).

	Regarding claim 20, Ahn discloses receive a control command for the external device from a sound signal processing server (control devices are in communication with server to receive commands – see paragraph 55, Fig. 2), and wherein the sound signal processing server generates the control command by processing a user utterance input obtained by the first electronic device or the second electronic device (receive command corresponding to voice input from cloud server – see paragraphs 53, 55 and Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Barnett, JR. US 2017/0345420 A1.

Regarding claim 12, Ahn does not explicitly disclose a speaker or output whether to transmit the control signal by using the speaker.  But this is taught by Barnett as a IoT human interface that includes one or more speakers (paragraphs 40, 65, Fig. 2), wherein interaction occurs via the speakers (paragraph 65).  Interaction includes “output whether to transmit the control signal by using the speaker” since the IoT interface could use the speaker to confirm the user voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn with the speaker of Barnett for the purpose of providing a human IoT interface.  Barnett suggests the speaker is a useful feature for interacting with the IoT devices (paragraph 65).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Roman et al. US 2018/0213291 A1.

Regarding claim 18, Ahn does not explicitly disclose obtain at least one of programming details and content genre information and identify the channel information based on the at least one of programming details and the content genre information.  But this is taught by Roman as a smart home assistant that responds to speech and provides media playback including channel and content information (abstract, paragraphs 3 and 82, Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn with the channel and program information taught by Roman for the purpose of providing a smart home assistant to manage media playback.  Roman suggests this can help provide a user more relevant channel suggests which enhances user experience (paragraph 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

James et al. US 2018/0096683 A1 discloses a system for processing voice commands to control IoT devices in a home environment (abstract, Fig. 4, paragraph 34).
Jeon et al. US 2017/0103755 A1 discloses that it is known in the art for a smart home to offer voice command to control IoT devices (paragraph 5).  Jeon further teaches controlling electronic devices by having a voice agent device communicate with a second electronic device to issue the command to an IoT device (Figs. 5-8), this corresponds to the claimed feature of transmitting to a second device associated with the IoT device a control signal to control the IoT device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                           (571) 270-1975